Exhibit 10.1

 

AMENDMENT NO. 1 AND WAIVER

 

This Amendment No. 1 and Waiver, dated as of June 10, 2016 (this “Amendment”),
with respect to that certain credit agreement, dated as of April 30, 2015, among
21st Century Oncology, Inc., a Florida corporation (“Borrower”), 21st Century
Oncology Holdings, Inc., a Delaware corporation (“Holdings”), the institutions
from time to time party thereto as lenders, Morgan Stanley Senior Funding, Inc.,
as Administrative Agent and the other agents and arrangers named therein (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), is entered into among Borrower, Holdings, the other Loan Parties
and the Required Lenders. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower hereby informs Administrative Agent and the Lenders that
defaults exist under Section 6.1(a)(3) of the Senior Notes Indenture as a result
of Borrower’s failure to deliver (i) all financial information (including
audited financial statements and a report on the annual financial statements by
the Borrower’s independent registered public accounting firm) that would be
contained in an annual report on Form 10-K filed with the SEC for the fiscal
year ended December 31, 2015 as and when required pursuant to
Section 3.10(a)(1) of the Senior Notes Indenture and (ii) all financial 
information that would be required to be contained in a quarterly report on
Form 10-Q with the SEC for the fiscal quarter ending March 31, 2016 as and when
required pursuant to Section 3.10(a)(2) of the Senior Notes Indenture
(collectively, the “Senior Notes Financial Deliveries Default”);

 

WHEREAS, certain Defaults exist under Section 8(d) of the Credit Agreement as a
result of the Borrower’s failure to deliver (i) audited annual financial
statements and related reports and certificates for the year ended December 31,
2015 pursuant to Section 6.1(a), 6.1(c) and 6.2(a) of the Credit Agreement and
(ii) quarterly financial statements and related reports and certificates for the
quarter ended March 31, 2016 pursuant to Section 6.1(b), 6.1(c) and 6.2(a) of
the Credit Agreement, which failures, if not cured, become Events of Default
under the Credit Agreement.

 

WHEREAS the Borrower has requested, and Administrative Agent and the Lenders
party hereto (which constitute Required Lenders) have agreed, to waive Defaults
or Events of Default which (x) may arise under Section 8(e) of the Credit
Agreement solely as a result of the Senior Notes Financial Deliveries Default
and (y) arise under Section 8(d) of the Credit Agreement solely as a result of
the Credit Agreement Financial Delivery Default (as defined below), in each
case, subject to the terms and conditions contained herein;

 

WHEREAS  the Borrower, Administrative Agent and the Lenders party hereto have
agreed to amend, and provide a waiver with respect to, the Credit Agreement as
set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Section 1.         Limited Waivers.

 

(a)           Administrative Agent and the Lenders hereby waive any Default or
Event of Default which may arise under Section 8(e)(iii) of the Credit Agreement
prior to or on July 31, 2016 solely as a result of the Senior Notes Financial
Deliveries Default (such Defaults or Events of Default, the “Senior Notes Cross
Default”); provided, however, that no Event of Default under
Section 8(e)(iii) as a result

 

--------------------------------------------------------------------------------


 

of the  Indebtedness under the Senior Notes becoming due prior to its stated
maturity, by acceleration or otherwise (a “Senior Notes Cross Acceleration
Event”), is hereby waived, regardless of whether such Senior Notes Cross
Acceleration Event occurs as a result of the Senior Notes Cross Default or
otherwise.  This is a limited waiver and shall not be deemed to constitute a
waiver of any Default or Event of Default (other than the Senior Notes Cross
Default) or any prior, current or future breach of the Credit Agreement or any
of the other Loan Documents or any other requirements of any provision of the
Credit Agreement or any other Loan Documents; provided further, that nothing
herein shall constitute a waiver of any Default or Event of Default which may
arise under Section 8(e)(iii) of the Credit Agreement after July 31, 2016 as a
result of the Senior Notes Financial Deliveries Default.  For the avoidance of
doubt, other than in respect of a Senior Notes Cross Acceleration Event, it is
understood and agreed that no Senior Notes Cross Default shall exist at any time
as a result of the Senior Notes Financial Deliveries Default if, prior to or on
July 31, 2016, the Borrower delivers to the trustee under the Senior Notes
Indenture (i) all financial information (including audited financial statements
and a report on the annual financial statements by the Borrower’s independent
registered public accounting firm) that would be contained in an annual report
on Form 10-K filed with the SEC for the fiscal year ended December 31, 2015 as
was required pursuant to Section 3.10(a)(1) of the Senior Notes Indenture and
(ii) all financial  information that would be required to be contained in a
quarterly report on Form 10-Q with the SEC for the fiscal quarter ending
March 31, 2016 as was required pursuant to Section 3.10(a)(2) of the Senior
Notes Indenture.

 

(b)  The Administrative Agent and the Lenders hereby waive through 11:59 pm
(prevailing New York time) on July 31, 2016 (the “Extended Financial Delivery
Time”) any Default or Event of Default which has arisen or may arise under
Section 8(d) of the Credit Agreement on or prior to July 31, 2016 solely as a
result of Borrower’s failure to deliver (i) audited annual financial statements
and related reports and certificates for the year ended December 31, 2015
pursuant to Section 6.1(a), 6.1(c) and 6.2(a) of the Credit Agreement
(collectively, the “Specified FY2015 Deliverables”) and (ii) quarterly financial
statements and related reports and certificates (the “Specified Q1 Deliverables”
and together with the Specified FY2015 Deliverables, the “Specified
Deliverables”) for the quarter ended March 31, 2016 pursuant to Section 6.1(b),
6.1(c) and 6.2(a) of the Credit Agreement (collectively, the “Credit Agreement
Financial Delivery Default” and together with the Senior Notes Cross Default,
the “Specified Defaults”) and, in the event the Specified Deliverables are
delivered on or prior to the Extended Financial Delivery Time, no Default or
Event of Default shall exist or result from the Credit Agreement Financial
Delivery Default.  This is a limited waiver and shall not be deemed to
constitute a waiver of any Default or Event of Default (other than the Specified
Defaults) or any prior, current or future breach of the Credit Agreement or any
of the other Loan Documents or any other requirements of any provision of the
Credit Agreement or any other Loan Documents; provided further, that nothing
herein shall constitute a waiver of the Credit Agreement Financial Delivery
Default to the extent the Specified Deliverables are not furnished to the
Administrative Agent (for further distribution to the Lenders) prior to the
Extended Financial Delivery Time.  For the avoidance of doubt, it is understood
and agreed that, notwithstanding anything contained to the contrary in
Section 8(d) of the Credit Agreement or in this Amendment, there shall be an
immediate Event of Default if the Specified Deliverables are not delivered to
the Administrative Agent prior to the Extended Financial Delivery Time.

 

Section 2.         Amendments

 

Effective as of the Amendment No. 1 Effective Date:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions in their proper alphabetical
order:

 

2

--------------------------------------------------------------------------------


 

“Amendment No. 1” shall mean that certain Amendment No. 1 and Waiver to this
Agreement, dated the Amendment No. 1 Effective Date, among the Loan Parties, the
Administrative Agent and the Lenders party thereto.

 

“Amendment No. 1 Effective Date” shall mean June 10, 2016.

 

(b)           The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

““Applicable Margin”:

 

(a)           with respect to the Initial Tranche B Term Loans, (i) in the case
of ABR Loans, 5.00% per annum and (ii) in the case of Eurodollar Loans, 6.00%
per annum.

 

(b)           with respect to the Revolving Loans and the Swingline Loans, as of
any date of determination and with respect to the ABR Loans or the Eurodollar
Loans, as applicable, the per annum applicable margin set forth in the following
table that corresponds to the Consolidated Leverage Ratio for the most recently
completed fiscal quarter; provided, that for the period from the Closing Date
through the delivery of financial statements for the first full fiscal quarter
after the Closing Date and during any period in which there is an Event of
Default for the failure to deliver any of the financial statements required
pursuant to Section 6.1(a) or (b) or the certificate required pursuant to
Section 6.2(b) is not delivered when due the Applicable Margin shall be set at
the margin in the row styled “Level I”; provided, further, that any change in
the Applicable Margin caused by a change in the Consolidated Leverage Ratio
shall become effective as of the first Business Day immediately following the
first date on which a Compliance Certificate is delivered pursuant to
Section 6.2(b) setting forth such calculation of the Consolidated Leverage
Ratio:

 

Level

 

Consolidated
Leverage Ratio

 

ABR
Loans

 

Eurodollar
Loans

 

I

 

> 5.0:1.0

 

5.00

%

6.00

%

II

 

< 5.0:1.0>4.5:1.0

 

4.75

%

5.75

%

III

 

<4.5:1.0

 

4.50

%

5.50

%

 

; provided that, to the extent any of the audited and unaudited financial
statements, reports and certificates required by Section 6.1(a), 6.1(b),
6.1(c) or 6.2(a) in respect of the fiscal year ended December 31, 2015 or the
fiscal quarter ended March 31, 2016 have not been delivered to the
Administrative Agent on or prior to June 30, 2016, the Applicable Margin as set
forth in clause (a)(i), (a)(ii) and at each Level and column in the table in
clause (b) shall, effective on and as of July 1, 2016, be increased in each case
by 0.125% per annum”.

 

(c)           Section 6.1 of the Credit Agreement is hereby amended by adding
the following new paragraph after clause (c) therein:

 

“The Borrower shall hold quarterly conference calls for the Lenders and the
Administrative Agent to discuss financial information for each quarter (it being
understood that such quarterly conference calls may be the same conference call
as with the Borrower’s, Holdings’s or Public Company’s equity investors,
bondholders and/or analysts).  The conference calls will be held promptly
following the last day of each fiscal quarter of the Borrower and not later than
10 Business Days from the date on which

 

3

--------------------------------------------------------------------------------


 

the financial statements are required to be furnished pursuant to
Section 6.1(a) or (b).  No fewer than two (2) Business Days prior to the
conference call, the Borrower shall provide the Lenders and the Administrative
Agent written notice thereof.  The Borrower shall permit Lenders and the
Administrative Agent to pose any questions on such conference calls to the
Borrower regarding Borrower’s results of operations, financial position and
business, and the Borrower shall respond to such questions on such conference
calls in reasonable detail (it being understood that no such response by
Borrower shall require it to disclose or permit the discussion of, any document,
information or other matter (i) that constitutes Holdings’, Borrower’s or any of
its Subsidiaries’ trade secrets or proprietary information, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or their
representatives or contractors) is prohibited by law, fiduciary duty or any
binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product; provided, that, in each case,
Borrower explains the reason it cannot provide such response).”

 

(d)           A new sentence shall be added to the end of Section 6.2 of the
Credit Agreement which shall read as follows: “From the Amendment No. 1
Effective Date and until such time as all of the audited and unaudited financial
statements, reports and certificates required by Section 6.1(a), 6.1(b),
6.1(c) or 6.2(a) in respect of the fiscal year ended December 31, 2015 and the
fiscal quarter ended March 31, 2016 have been delivered to the Administrative
Agent, the Borrower shall provide to the Administrative Agent (for distribution
to the Lenders) (x) copies of any notice of default delivered by Wilmington
Trust, National Association, as trustee under the Senior Notes Indenture (or any
notice of default delivered by any holders of the Senior Notes), and (y) any
amendment, waiver, supplement or modification to the Senior Notes Indenture
(other than to the extent filed with the SEC), in each case, within two Business
Days after receipt of such notice or the effectiveness of such amendment,
waiver, supplement or modification, as the case may be.”

 

(e)           Section 8(d) of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following: “(d) any Loan Party
shall default in the observance or performance of any other agreement contained
in this Agreement or any other Loan Document (other than as provided in
paragraphs (a) through (c) of this Section 8), and such default shall continue
unremedied for a period of thirty (30) days after the earlier of (i) knowledge
of a Responsible Officer of Borrower of such default, (ii) with respect to
obligations of the Borrower to furnish or deliver financial statements and other
documents or information required to be delivered pursuant to Section 6.1(a), 
6.1(b), 6.1(c) or 6.2(a) , the date by which such documents or information are
required to be delivered under the Credit Agreement, or (iii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or”.

 

(f)            Notwithstanding any amendments, waivers or other matters set
forth herein or the Loan Documents, it is acknowledged and agreed by the Group
Members that: (i) with respect to any quarterly period ending on or before
March 31, 2016, the time period to cure the financial covenants set forth in
Section 7.1 using the Cure Right (the “Section 8 Equity Cure”) has elapsed and
such Section 8 Equity Cure is not available for any such quarterly periods and
(ii) any covenant or other provision in the Loan Documents that imposed limits
on the Group Members during periods when a Default or an Event of Default is
occurring (including, without limitation, a Default or Event of Default arising
under Section 7.6 (concerning Restricted Payments)), shall be deemed not
satisfied as if a Default or Event of Default, as the case may be, had existed
under Section 8(d) of the Credit Agreement as a result of certain breaches of
Section 6.1(a), (b) and 6.2(c) of the Credit Agreement for the period from
March 31, 2016 until the earlier of (x) the date the Specified Deliverables are
furnished and (y) July 31, 2016.

 

4

--------------------------------------------------------------------------------


 

Section 3.         Conditions Precedent to the Effectiveness of this Amendment

 

This Amendment shall become effective when, and only when, the following
conditions precedent have been satisfied (the date of such effectiveness, the
“Amendment No. 1 Effective Date”):

 

(a)           Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Loan Parties and Lenders sufficient to
constitute the Required Lenders, and this Amendment shall have become effective
prior to 11:59pm on June 10, 2016.

 

(b)           After giving effect to the limited waivers set forth in Section 1
hereof, all of the representations and warranties set forth in Section 4 hereof
are true and correct in all respects as of the Amendment No. 1 Effective Date.

 

(c)            The Administrative Agent shall have received for the account of
the Lenders that submit an executed counterpart hereto, a cash amount (the
“Consent Amount”) equal to 0.25% of the principal amount of such Lenders’
aggregate Tranche B Term Loans and Revolving Commitments (such Consent Amount to
be promptly distributed by the Administrative Agent to such Lenders).

 

(d)           The Borrower shall have paid all reasonable and documented (with
supporting documentation) out-of-pocket costs and expenses of the Administrative
Agent and the Lenders in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of (i) Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent with respect thereto and (ii) Stroock &
Stroock & Lavan LLP, counsel for certain of the Lenders with respect thereto);
provided that the Borrower shall not be required to reimburse any fees, costs
and expenses (including, without limitation the fees and expenses of any counsel
or financial advisor to the Lenders) of the Lenders (excluding those required to
be paid to the Administrative Agent and its counsel mentioned in clause
(i) pursuant to the foregoing) which exceed $100,000 in aggregate collectively
for all Lenders.

 

Section 4.         Representations and Warranties

 

On and as of the Amendment No. 1 Effective Date after giving effect to this
Amendment, each Loan Party hereby represents and warrants to each Lender party
hereto as follows:

 

(a)           this Amendment has been duly authorized, executed and delivered by
such Loan Party and constitutes the legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and an implied covenant of good faith and fair dealing;

 

(b)           no Default or Event of Default has occurred and is continuing or
would result from the consummation of this Amendment and the transactions
contemplated hereby; and

 

(c)            each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects (or in all respects to the extent already qualified by materiality) on
and as of the Amendment No. 1 Effective Date as if made on and as of the
Amendment No. 1 Effective Date (other than representations and warranties which
speak only as of a certain date, which representations and warranties shall be
true and

 

5

--------------------------------------------------------------------------------


 

correct in all material respects (or in all respects to the extent already
qualified by materiality) only on such date).

 

(d)           Other than the Senior Notes Financial Deliveries Default, there
are no defaults or events of default under any other documents governing
Indebtedness of any Group Member the outstanding principal amount of which
exceeds in the aggregate the greater of (x) $50,000,000 and (y) 4.5% of Total
Assets as of the date hereof.

 

Section 5.         Reference to and Effect on the Loan Documents

 

(a)           Once this Amendment shall become effective, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder,”
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as modified hereby and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument.

 

(b)           Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.  Except as modified pursuant hereto, and pursuant to the other
documents, instruments and agreements executed and delivered in connection
herewith, no other changes or modifications to the Credit Agreement are intended
or implied, and in all other respects the Obligations, Credit Agreement and Loan
Documents are hereby specifically ratified, restated and confirmed by the Group
Members as of the effective date hereof.  The Group Members hereby agree that
this Amendment shall in no manner affect or impair the Obligations or the Liens
securing the payment and performance thereof.  Each Group Member hereby ratifies
and confirms all of its respective obligations and liabilities under the Credit
Agreement and each other Loan Document to which it is party, as expressly
modified herein, and ratifies and confirms all Liens securing such obligations
and liabilities.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Borrower or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

 

(d)           This Amendment shall constitute a Loan Document under the terms of
the Credit Agreement.  It shall be an Event of Default under the Credit
Agreement if the Borrower or any other Group Member fails to perform, keep or
observe any term, provision, condition, covenant or agreement contained in this
Amendment or if any representation or warranty made by any Group Member under or
in connection with this Amendment shall be untrue, false or misleading in any
respect when made. To the extent of conflict between the terms of this Amendment
and the Credit Agreement, the terms of this Amendment shall control.

 

Section 6.         Post Amendment No. 1 Effective Date Covenant

 

The Loan Parties shall deliver to the Administrative Agent on or before the date
which is 90 days after the Amendment No. 1 Effective Date (which period may be
extended by the Administrative Agent from time to time in its reasonable
discretion) with respect to the existing Mortgages, the following, in each case
in form and substance reasonably acceptable to the Administrative Agent:

 

6

--------------------------------------------------------------------------------


 

(a)           an amendment to the existing Mortgage (the “Mortgage Amendment”)
to reflect the matters set forth in this Amendment, duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a Lien under
applicable Requirements of Law, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent;

 

(b)           a date down endorsement to the existing title policy, which shall
be in form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the Lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;

 

(c)           evidence of payment of all search charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendment referred to above;

 

(d)           such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 6 and
evidence of payment of all applicable title insurance premiums required for the
issuance of the endorsement to the title policy contemplated in this Section 6;
and

 

(e)           such other documentation with respect to the Mortgaged Property,
in each case in form and substance reasonably acceptable to the Administrative
Agent, as shall confirm the enforceability, validity and perfection of the Lien
in favor of the Secured Parties.

 

Section 7.         Execution in Counterparts

 

This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (including without limitation Adobe pdf file) shall be effective as
delivery of a manually executed counterpart hereof.

 

Section 8.         Reaffirmation

 

Each Loan Party, by its signature below, hereby affirms and confirms that on and
after the Amendment No. 1 Effective Date (i) its obligations under each of the
Loan Documents to which it is a party and (ii) its guarantee of the Secured
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Secured Obligations, and acknowledges and agrees
that such guarantee, pledge and/or grant continue in full force and effect in
respect of, and to secure, the Secured Obligations.

 

Section 9.         Lender Signatures

 

Each Lender that signs a signature page to this Amendment shall be deemed to
have approved this Amendment and shall be further deemed for the purposes of the
Loan Documents to have approved this Amendment.  Each Lender signatory to this
Amendment agrees that such Lender shall not be entitled to receive a copy of any
other Lender’s signature page to this Amendment, but agrees that a copy of such
signature page may be delivered to the Borrower and the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

Section 10.      Governing Law

 

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 11.      Section Titles

 

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.

 

Section 12.      Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 13.      Severability

 

Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 14.      Successors

 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the Lenders, the parties hereto and their respective successors and
permitted assigns.

 

Section 15.      Submission to Jurisdiction; Waiver

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Amendment, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof, in each case,
located in the Borough of Manhattan;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 10.2 of the Credit Agreement
or at such other address of which the Administrative Agent shall have been
notified pursuant thereto;

 

8

--------------------------------------------------------------------------------


 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 15 any special, exemplary, punitive or consequential damages;
provided that nothing contained in this Section 15 shall limit the Borrower’s
indemnity and reimbursement obligations to the extent set forth in Section 10.5
of the Credit Agreement.

 

Section 16.      Acknowledgements.

 

Each of the Loan Parties hereby acknowledges that:

 

(a)           such Loan Party has been advised by counsel in the negotiation,
execution and delivery of this Amendment;

 

(b)           neither any Agent nor any Lender has any fiduciary relationship
with or duty to such Loan Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between any
Agent and Lenders, on one hand, and such Loan Party, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

Section 17.      Waiver of Jury Trial.

 

THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

 

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

 

 

21C EAST FLORIDA, LLC

 

21ST CENTURY OF FLORIDA ACQUISITION, LLC

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY, MARYLAND LLC

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

21ST CENTURY ONCOLOGY OF WASHINGTON, LLC

 

21ST CENTURY ONCOLOGY SERVICES, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

AHLC, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

ASHEVILLE CC, LLC

 

ASSOCIATES IN RADIATION ONCOLOGY SERVICES, LLC

 

ATLANTIC UROLOGY CLINICS, LLC

 

AURORA TECHNOLOGY DEVELOPMENT, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC

 

BOYNTON BEACH RADIATION ONCOLOGY, L.L.C.

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CAREPOINT HEALTH SOLUTIONS, LLC

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

FOUNTAIN VALLEY & ANAHEIM RADIATION ONCOLOGY CENTERS, INC.

 

GETTYSBURG RADIATION, LLC

 

GOLDSBORO RADIATION THERAPY SERVICES, LLC

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

ONCURE HOLDINGS, INC.

 

ONCURE MEDICAL CORP.

 

PHOENIX MANAGEMENT COMPANY,  LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

RVCC, LLC

 

SAMPSON ACCELERATOR, LLC

 

SAMPSON SIMULATOR, LLC

 

SOUTH FLORIDA RADIATION ONCOLOGY, LLC

 

TREASURE COAST MEDICINE, LLC

 

U.S. CANCER CARE, INC.

 

USCC FLORIDA ACQUISITION, LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PALMS WEST RADIATION THERAPY, L.L.C.

 

By:

21st Century Oncology, LLC

 

Its:

Sole Member

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Treasurer

 

 

 

 

 

SOUTH FLORIDA MEDICINE, LLC

 

SFRO HOLDINGS, LLC

 

 

 

 

By:

/s/ Frank English

 

Name:

Frank English

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Lender

 

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

[LENDER SIGNATURE PAGE ATTACHED TO POSTING MEMO]

 

--------------------------------------------------------------------------------